Mr. Justice Fisher
delivered the opinion of the court.
The defendants in error brought an action of covenant in the circuit court of Monroe county, to recover of the defendant the sum of two hundred dollars, for liquidated damages, which had *88become due to the plaintiffs in the action, by reason of the defendant’s breach of the covenant entered into.
The defendant below filed, a general demurrer to the declaration, which was overruled by the court, whereupon a judgment by default, with writ of inquiry, was rendered, which was executed at the sametterm of the court.
The covenant upon which the action is founded, states that the plaintiffs below had sold to the defendant a certain lot in the town of Aberdeen, at the sum of $800; and that it was part and parcel of the contract, that the defendant should erect on said lot a brick storehouse, of certain dimensions, by the first day of January, 1850; and on his failure to erect said house, then he should pay, by the 1st of January, 1850, to the plaintiffs, the sum of $200, for liquidated damages, &c. It is insisted, that inasmuch as the defendant was to erect the building on the lot which he had purchased from the plaintiffs, that there was no sufficient consideration for the covenant. As a, general rule, all specialties import a consideration ; and in the present case it is easy to imagine the consideration moving between the parties. A brick ho.use, of the description named in the covenant, might have added greatly to the value of the other property of plaintiffs in that part of the town. Again, such a building would not have been as likely to take fire as a wooden building, and this consideration may have influenced the parties, besides many others which might be enumerated.
Judgment affirmed.